Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Remarks
This Office Action fully acknowledges Applicant’s remarks filed on February 18th, 2021.  Claims 3, 7, 11, and 13-21 are pending.  Claims 7, and 13-19 are withdrawn from consideration.  Claims 1, 2, 4-6, 8-10, and 12 are canceled.  Claims 20 and 21 are newly added.  Claims 3, 11, 20, and 21 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 3, 11, 20, and 21, while the insertion of a check cassette into a measurement device (and further, coincident operations occurring therewith and thereafter) are drawn to conditional process recitations not afforded patentable weight in 
Herein, the measurement device of claims 3, 11, 20, and 21 is recited with functionality for “reading” as recited in the claims and does not have any functionality with respect to reception of an item such as a check cassette.
To this end, does Applicant intend to recite that the measurement device includes a port, receptacle, or likewise structure for inserting a check cassette?
Examiner further notes that newly-added claim 21 recites “an inner space that receives…”  It is noted, however, than “an inner space” is not a structural element as it is merely drawn to space, and Applicant should clarify the base, structural medium which provides such an inner space (such as those potential elements discussed directly above).
Clarification is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 11, 20, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Knopp et al. (US 2011/0022324), hereafter Knopp.
Knopp discloses a check cassette, measurement device, and system, recited claims 3, 11, 20, and 21.  With regards to claims 3, 11, 20, and 21 Knopp discloses a check cassette 130 (provided within an inner space of the housing the encloses the system’s elements; see par. [0023], for example) comprising a first surface which has a first planar surface with a first reaction area having a first specific reaction property regarding specific light (see upper surface in fig. 2B which includes a first reaction surface as claimed), and a second planar surface with a second reaction area which is disposed opposite the first surface and has a second reaction surface having a second specific reaction property regarding the specific light (see the underside surface of cassette 130 in fig. 2B which includes a second reaction surface as claimed).  Further, such check cassette may be selectively oriented and positioned in various states within the slot of stage 120 and supported by movable clamps 122. Additionally, Knopp discloses the molecular reader 100 (to the measurement device and system claims 11 and 21) includes a variety of different detectors, such as CCD camera, CMOS camera, an array detector based on photodiodes and a radiation source in the inner space of the housing where the cassette is held and optically communicating therewith for optically .

Claim(s) 3, 11, 20, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Corson et al. (US 2005/0191756), hereafter Corson.
Corson discloses a check cassette, measurement device, and system, as recited in claims 3, 11, 20, and 21.  With regards to claims 3, 11, 20, and 21 Corson discloses a check cassette 312/30 (including array(s) 30 therein with surfaces; and wherein the system includes an inner space for receiving the check cassette as seen in fig. 3, for example) comprising a  first planar surface with a first reaction area having a first specific reaction property regarding specific light (see the facing side surface as in fig. 3 which has a first reaction area as claimed), and a second planar surface with a second reaction area which is disposed opposite the first planar surface and has a second reaction area having a second specific reaction property regarding the specific light (see the opposite facing side surface in fig. 3, i.e. the back of the array, which has a second .


Response to Arguments
Applicant’s arguments with respect to claim(s) 3, 11, 20, and 21 have been considered but are moot in view of the new grounds of rejection provided above.
Herein, independent claims 20 and 21 are newly-added claims with dependent claims 3 and 11, respectively.
These claims are each rejected under 35 USC 102a1 as being anticipated by both of Knopp and Corson alone, as discussed above in the body of the action.
With regards to newly-added claim 20, Applicant traverses the rejections with respect to Knopp and Corson alone.
Examiner initially asserts that the discussion to the intended timing for insertion of a check cassette prior to insertion of the measurement cassette is unpersuasive and not commensurate in scope wherein the claims do not require such conditional operation and, as the claims are drawn to devices, conditional operation and process steps are not attributed patentable weight.  These conditional process recitations found throughout the claims are both not necessitated are not attributed patentable weight within the presently-claimed devices.
Applicant’s discussion is drawn to method operations and steps which are not presently claimed and to processes both not claimed and not provided for due to the nature of the claims being drawn to devices.
Further, with regard to Knopp and Carson, while Applicant asserts that the presently claimed embodiments “correct/compensate for the change in the amount of light from the light source using the check cassette…”, Examiner notes that the claims do not recite any such “check/compensate for the change…” and such an argument is 
To the extent that Applicant is referring to the clauses in both of independent claims 20 and 21 with respect to “the measurement device reads a first specific property information…” and “the measurement device reads a second specific property…”, Examiner provides the following remarks:
With respect to claim 20, the measurement device is not even positively claimed element of the device and is provided as an intended workpiece, and the device is drawn to a check cassette with this planar surfaces and reaction areas, as claimed.
Additionally, as in claim 20, the recitations to “the measurement device reads…” are drawn to conditional processes that are neither necessitated in the claim nor given patentable weight in a device claim.
The prior art of Knopp and Corson provide to disclose commensurately-structured and arranged check cassettes as necessitated in claim 20.

With respect to claim 21, Examiner notes that the measurement device is provided as a positive structural element to the system, however, both of Knopp and Corson provide to disclose a measurement device capable of functioning as claimed.  
This is seen with Knopp by the molecular reader that includes a variety of different optical detectors, such as CCD camera, CMOS camera, an array detector based on photodiodes that is fully capable of reading such first and second second 
Further, Carson discloses a scanner 300 that includes various optical detectors, such as CCD, PMT, or an avalanche photodiode that is fully capable of reading such first and second properties as claimed, and wherein Carson additionally discloses a processor for processing the signals, and further for automated mechanical positioning.
Further, as recited in the claims, the conditional positioning and placement of a check cassette as well as coincident with a measurement operation are drawn to conditional process recitations not afforded patentable weight in a device claim, and, as discussed above, the measurement devices of Knopp and Corson are fully capable of reading such specific properties in as much as claimed and required herein and such check cassette is fully capable of being placed in such a measurement device in as much as required and recited herein.


Applicant additionally asserts that the prior art of Knopp fails to disclose first and second reaction areas that are arranged opposite to one another, and the first reaction area has a first specific reaction property and a second reaction area has a second specific reaction property.
Examiner maintains that Knopp discloses a check cassette 130 comprising a first surface which has a first planar surface with a first reaction area having a first specific reaction property regarding specific light (see upper surface in fig. 2B which 
Examiner further notes that the breadth of the claims further encompasses likewise properties between the first and second surfaces.  It is noted herein that the surfaces cited in Knopp are different in terms of their architecture and thereby have first and second specific reaction properties that are different from one another, but it should be noted that this is not a requirement in the present breadth of the claims.

This is likewise seen in Corson who discloses a check cassette 312/30 (including array(s) 30 therein with surfaces) comprising a  first planar surface with a first reaction area having a first specific reaction property regarding specific light (see the facing side surface as in fig. 3 which has a first reaction area as claimed), and a second planar surface with a second reaction area which is disposed opposite the first planar surface and has a second reaction area having a second specific reaction property regarding the specific light (see the opposite facing side surface in fig. 3, i.e. the back of the array, and which has a second reaction area as claimed). Examiner notes that such surfaces have specific reaction properties with respect to reflection, absorption, and transmission relative to the particular wavelength/spectrum of light applied thereto.

Additionally, and in view of the amendments to the claims, claims 3, 11, 20, and 21 are rejected under 35 USC 112 b/2nd paragraph as being indefinite for the reasons discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798